COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
 JAY VAN PARKER,                                  §
                                                                  No. 08-13-00339-CR
                               Appellant,         §
                                                                    Appeal from the
 v.                                               §
                                                                  396th District Court
 THE STATE OF TEXAS,                              §
                                                                of Tarrant County, Texas
                               Appellee.          §
                                                                    (TC# 1314752W)
                                                   §

                                   MEMORANDUM OPINION

          Before the trial court, Appellant waived trial by jury and entered an open plea of evading

arrest by use of a vehicle. TEX. PENAL CODE ANN. § 38.04(b)(2)(A)(West Supp. 2014). The trial

court deferred adjudication of guilt, placed Appellant on community supervision for five years,

assessed a fine of $500, and ordered Appellant to pay court costs of $274.

          Subsequently, the State filed a petition to proceed to adjudication.           After being

admonished, Appellant pleaded not true to committing a new offense of criminal trespass, and

pleaded true to failing to comply with a requirement that he complete community service and

failing to pay probation fees as alleged in the State’s petition. The trial court revoked Appellant’s

probation, found Appellant guilty of evading arrest by use of a vehicle, and sentenced him to

imprisonment for five years. With the trial court’s permission, Appellant then filed his notice of

appeal.
       Appellant’s court-appointed counsel, however, has filed a brief in which he has concluded

that the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating

why, in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).

A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his

right to examine the appellate record and file a pro se brief. No pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief and agree that the appeal is

wholly frivolous and without merit. Appellant pled true and a plea of true is sufficient to revoke

probation. See Watts v. State, 645 S.W.2d 461, 463 (Tex.Crim.App. 1983). Further, Appellant

was sentenced within the range of punishment for his offense. TEX. PENAL CODE ANN. § 12.34

(West 2011); § 38.04(b)(2)(A)(West Supp. 2014). We find nothing in the record that might

arguably support the appeal and a discussion of the contentions advanced in counsel’s brief would

add nothing to the jurisprudence of the state.

       The judgment is affirmed.


                                                 YVONNE T. RODRIGUEZ, Justice
October 31, 2014

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge, sitting by assignment)(not participating)

(Do Not Publish)




                                                   2